 


 HR 710 ENR: Charlie W. Norwood Living Organ Donation Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 710 
 
AN ACT 
To amend the National Organ Transplant Act to provide that criminal penalties do not apply to human organ paired donation, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Charlie W. Norwood Living Organ Donation Act.
2.Amendments to the National Organ Transplant ActSection 301 of the National Organ Transplant Act (42 U.S.C. 274e) is amended— 
(1)in subsection (a), by adding at the end the following: The preceding sentence does not apply with respect to human organ paired donation.; and
(2)in subsection (c), by adding at the end the following: 
 
(4)The term human organ paired donation means the donation and receipt of human organs under the following circumstances: 
(A)An individual (referred to in this paragraph as the first donor) desires to make a living donation of a human organ specifically to a particular patient (referred to in this paragraph as the first patient), but such donor is biologically incompatible as a donor for such patient. 
(B)A second individual (referred to in this paragraph as the second donor) desires to make a living donation of a human organ specifically to a second particular patient (referred to in this paragraph as the second patient), but such donor is biologically incompatible as a donor for such patient. 
(C)Subject to subparagraph (D), the first donor is biologically compatible as a donor of a human organ for the second patient, and the second donor is biologically compatible as a donor of a human organ for the first patient. 
(D)If there is any additional donor-patient pair as described in subparagraph (A) or (B), each donor in the group of donor-patient pairs is biologically compatible as a donor of a human organ for a patient in such group. 
(E)All donors and patients in the group of donor-patient pairs (whether 2 pairs or more than 2 pairs) enter into a single agreement to donate and receive such human organs, respectively, according to such biological compatibility in the group. 
(F)Other than as described in subparagraph (E), no valuable consideration is knowingly acquired, received, or otherwise transferred with respect to the human organs referred to in such subparagraph..
3.ReportNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary of Health and Human Services shall submit to the appropriate committees of Congress a report that details the progress made towards understanding the long-term health effects of living organ donation.
4.No impact on Social Security Trust FundNothing in this Act (or an amendment made by this Act) shall be construed to alter or amend the Social Security Act (42 U.S.C. 301 et seq.) (or any regulation promulgated under that Act). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
